Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 1 of 9 Page ID #:612


                                                                              JS-6
 1                          UNITED STATES DISTRICT COURT
 2
                           CENTRAL DISTRICT OF CALIFORNIA
 3

 4
     JAMES SCHAFFER and TERRY                 CASE NO: 8:18-cv-01981-DOC-KES
 5   FABRICANT, individually and on
     behalf of all others similarly situated, FINAL APPROVAL ORDER AND
 6                                            JUDGMENT
 7                   Plaintiffs,
 8
                     vs.
 9

10   FIRST CHOICE PAYMENT
     SOLUTIONS G.P., d/b/a SEKURE
11   MERCHANT SOLUTIONS,
12
                     Defendant.
13

14

15         The Parties in this class action lawsuit have moved for final approval of their
16   proposed class settlement. The Court preliminarily approved the Settlement
17
     Agreement on March 30, 2020, and notice was given to all members of the Settlement
18

19   Classes under the terms of the Preliminary Approval Order.
20         Upon consideration of the motion, the Settlement Agreement, and the exhibits
21
     thereto, the Court GRANTS final approval of the Settlement, finding specifically as
22

23   follows:
24                                       I. Jurisdiction
25
           1.    This Court has jurisdiction over the subject matter of the Action and over
26

27

28


                             SETTLEMENT AGREEMENT AND RELEASE
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 2 of 9 Page ID #:613



 1   all parties to the Action, including all members of the Settlement Classes.1
 2
                                             II. Class Definitions
 3

 4          2.      Under Federal Rule of Civil Procedure 23(c), the Court certifies the

 5   following “Settlement Classes”, consisting of:
 6

 7   “TCPA Class” means all Persons within the United States who are the users or

 8   subscribers of the 155,071 telephone numbers identified on the Class List to

 9   whom Defendant and/or a third party acting on its behalf made a telephone call

10   using an automated telephone dialing system or an artificial or prerecorded

11   voice to any telephone number assigned to a cellular telephone service or any

12   service for which the called party is charged for the call for the purpose of

13   promoting Defendant’s goods or services from February 2, 2018 through the

14   date of the Final Approval Order and Judgment. Excluded from the TCPA Class

15   are the following: (1) any trial judge that may preside over this Action; (ii)

16   Defendant; (iii) any of the Released Parties; (iv) Class Counsel and their

17   employees; (v) the immediate family of any of the foregoing Persons; (vi) any

18   Person of the TCPA Class who has timely submitted a Request for Exclusion by

19   the Objection/Exclusion Deadline; and (vii) any Person who has previously

20   given a valid release of the claims asserted in the Action.

21   “CIPA Class” means all Persons who are the users or subscribers of the 19,460

22   telephone numbers identified on the Class List with a telephone number beginning

23   with a California area code and assigned to a cellular radio telephone, a cellular

24   telephone service, or any service for which the called party is charged for an incoming

25   call to whom Defendant and/or a third party acting on its behalf made a telephone call

26   that was recorded without the consent of the call recipient from June 18, 2018 through

27
     1
       Unless otherwise defined herein, all terms used in this Order that are defined terms in the
28   Settlement Agreement have the same meaning as set forth in the Settlement Agreement.


                                                        1
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 3 of 9 Page ID #:614



 1   the date of the Final Approval Order and Judgment in this case. Excluded from the
 2   CIPA Class are the following: (1) any trial judge that may preside over this Action;
 3   (ii) Defendant; (iii) any of the Released Parties; (iv) Class Counsel and their
 4   employees; (v) the immediate family of any of the foregoing Persons; (vi) any Person
 5   of the CIPA Class who has timely submitted a Request for Exclusion by the
 6   Objection/Exclusion Deadline; and (vii) any Person who has previously given a valid
 7   release of the claims asserted in the Action.
 8

 9

10
                      III.   Class Representatives and Class Counsel

11
           3.     Under Federal Rule of Civil Procedure 23, James Schaffer and Terry
12

13
     Fabricant are hereby appointed as Class Representatives.

14         4.     The following are hereby appointed as Class Counsel:
15

16                Anthony I. Paronich
                  PARONICH LAW PC
17                350 Lincoln Street, Suite 2400
                  Hingham, Massachusetts 02043
18
                  Andrew W. Heidarpour
19                HEIDARPOUR LAW FIRM PLLC
                  1300 Pennsylvania Avenue, NW 190-318
20                Washington, District of Columbia 20004

21
                  Robert Stempler
22                CONSUMER LAW OFFICE OF ROBERT STEMPLER APC
                  8200 Wilshire Boulevard, Suite 200
23                Beverly Hills, California 30211

24                Edward Broderick
                  BRODERICK LAW, P.C.
25                176 Federal St., Fifth Floor
                  Boston, Massachusetts 02110
26
                  Matthew P. McCue
27                THE LAW OFFICE OF MATTHEW P. MCCUE
                  1 South Avenue, Suite 3
28                Natick, Massachusetts 01760


                                                 2
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 4 of 9 Page ID #:615



 1                                 IV.    Rule 23 Requirements
 2
           5.     Pursuant to Rule 23(a) Court finds that: (a) the Settlement Classes are so
 3
     numerous that joinder of all members is impracticable; (b) there are questions of law
 4

 5   or fact common to the Settlement Classes; (c) the claims of the Class Representatives,
 6
     identified above, are typical of the claims of the Settlement Classes; and (d) the Class
 7
     Representatives will fairly and adequately protect the interests of the Settlement
 8

 9   Classes.
10
           6.     Pursuant to Rule 23(b)(3), the Court finds that: (A) the questions of law
11
     or fact common to the members of the Settlement Classes predominate over the
12

13   questions affecting only individual members, and (B) certification of the Settlement
14
     Classes is superior to other available methods for the fair and efficient adjudication of
15

16
     the controversy.

17                                    V. Notice and Opt-outs.
18
           7.     The Court finds that, in accordance with the Notice Plan and Rule
19

20
     23(c)(2)(B), the Settlement Administrator provided the best notice practicable under

21   the circumstances, including individual notice to all members of the Settlement
22
     Classes who could be identified through reasonable effort.
23

24         8.     The Court finds that Defendant properly and timely notified the

25   appropriate state and federal officials of the Settlement Agreement under the Class
26
     Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C. § 1715.
27

28         9.     All persons who made timely and valid requests for exclusion are


                                                3
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 5 of 9 Page ID #:616



 1   excluded from the Settlement Classes and are not bound by this Final Approval Order
 2
     and Judgment. The list of persons submitting notices seeking exclusion from the
 3

 4   Settlement Classes, submitted by the Class Representatives and Class Counsel

 5   pursuant to the Preliminary Approval Order, is hereby accepted as the list of persons
 6
     who have made timely and valid requests for exclusion.
 7

 8                          VI.    Final Approval of the Settlement.
 9         10.   Pursuant to the Settlement Agreement, the Defendant has agreed to pay
10
     one million six hundred thousand dollars ($1,600,000) to create the Settlement Fund.
11

12   Amounts awarded to Class Counsel or the Class Representatives will be paid from the
13   Settlement Fund. Class Members who have submitted a valid claim will receive a pro-
14
     rata share of the Settlement Fund after attorneys’ fees and costs (i.e., the Fee Award
15

16   for Attorneys’ Fees and Costs), the Class Representatives’ awards (i.e., the Incentive
17   Award), the costs of notice and administration are deducted (i.e., the Settlement
18
     Administration Expenses), and any other expenditure as authorized or ordered by this
19

20   Court. In addition to payments from the Settlement Fund, Defendant has also agreed
21
     that they have taken remedial steps in a good faith effort to ensure compliance going
22
     forward with the telemarketing conduct alleged in the First Amended Complaint.
23

24         11.   The Court has read and considered the papers filed in support of the
25
     Motion, including the Settlement Agreement and the exhibits thereto, memoranda and
26
     arguments submitted on behalf of the Plaintiffs, members of the Settlement Classes,
27

28   and the Defendant. “The Court has not received any objections from any person


                                               4
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 6 of 9 Page ID #:617



 1   regarding the Settlement.” The Court held a hearing on July 20, 2020, at which time
 2
     the parties were afforded the opportunity to be heard in support of or in opposition to
 3

 4   the Settlement. Furthermore, the Court finds that notice under the Class Action

 5   Fairness Act was effectuated on April 6, 2020, and that ninety (90) days has passed
 6
     without comment or objection from any governmental entity.
 7

 8         12.    The Court now grants final approval to the Settlement and finds that the
 9   Settlement is fair, adequate, reasonable, and in the best interests of the Settlement
10
     Classes. This finding is supported by, among other things, the complex legal and
11

12   factual posture of the Action, the fact that the Settlement is the result of arms’ length
13   negotiations presided over by a neutral mediator, and the settlement benefits being
14
     made available to members of the Settlement Classes.
15

16         13.    The Settlement Administrator shall take all reasonable steps necessary to
17   ensure that the settlement is effectuated in a manner consistent with the Settlement
18
     Agreement.
19

20         14.    In the event that settlement payments exceed the threshold amounts that
21
     must be reported to the Internal Revenue Service by means of a Form 1099, Class
22
     Counsel, and the Settlement Administrator, will take all necessary and reasonable
23

24   steps to obtain W-9’s from claimants and to comply with applicable IRS regulations
25
     on issuing 1099’s without a social security number of tax entity identification number,
26
     and shall take all reasonable and necessary steps to avoid imposition of IRS penalties
27

28   against the Settlement Fund, including, but not limited to limiting payments below the


                                                5
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 7 of 9 Page ID #:618



 1   reportable threshold and/or withholding of taxes and any applicable penalties.
 2
           15.    The Court orders the Parties to the Settlement Agreement to perform
 3

 4   their obligations thereunder. The Settlement Agreement shall be deemed incorporated

 5   herein as if explicitly set forth and shall have the full force of an order of this Court.
 6
           16.    The Court dismisses this Action with prejudice and without costs (except
 7

 8   as otherwise provided herein and in the Settlement Agreement).
 9         17.       On and after the Effective Date, the Releasing Parties, and each of them,
10
     are   forever     barred   and   permanently     enjoined     from    directly,   indirectly,
11

12   representatively, or in any other capacity filing, commencing, prosecuting, continuing,
13   or litigating any other proceeding against any of the Released Parties in any
14
     jurisdiction based on or relating in any way to the Released Claims, and the Releasing
15

16   Parties are forever barred and permanently enjoined from filing, commencing, or
17   prosecuting any lawsuit individually or as a class action against any of the Released
18
     Parties (including by seeking to amend a pending complaint to include class
19

20   allegations or by seeking class certification in a pending action in any jurisdiction)
21
     based on or relating in any way to the Released Claims.
22
           18.    The Court further orders that upon the Effective Date, the above-
23

24   described releases and the Settlement Agreement will be binding on, and have res
25
     judicata and preclusive effect in all pending and future lawsuits or other proceedings
26
     maintained by or on behalf of the Releasing Parties.
27

28         19.    Without affecting the finality of this Final Approval Order and Judgment


                                                  6
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 8 of 9 Page ID #:619



 1   in any way, the Court retains jurisdiction over: (a) implementation and enforcement of
 2
     the Settlement Agreement until the final judgment contemplated hereby has become
 3

 4   effective and each and every act agreed to be performed by the parties hereto pursuant

 5   to the Settlement Agreement have been performed; (b) any other action necessary to
 6
     conclude the Settlement and to administer, effectuate, interpret and monitor
 7

 8   compliance with the provisions of the Settlement Agreement; and (c) all parties to this
 9   Action and members of the Settlement Classes for the purpose of implementing and
10
     enforcing the Settlement Agreement.
11

12      VII. Attorneys’ Fees, Attorney Expenses and Class Representatives’ Awards
13         20.   The Court approves payment of attorneys’ fees, costs, and expenses to
14
     Class Counsel in the amount of $400,000 in attorneys’ fees and $61,544.72 in costs.
15

16   This amount shall be paid from the Settlement Fund in accordance with the terms of
17   the Settlement Agreement. The Court, having considered the materials submitted by
18
     Class Counsel in support of final approval of the Settlement and their request for
19

20   attorneys’ fees, costs, and expenses and in response to the filed objections thereto,
21
     finds the award of attorneys’ fees, costs, and expenses appropriate and reasonable and
22
     the Court notes that the Notice specifically and clearly advised the Settlement Classes
23

24   that Class Counsel would seek the award.
25
           21.   The Court approves the incentive fee payments of $5,000 for each of the
26
     Class Representatives, James Schaffer and Terry Fabricant, and specifically finds
27

28   those payments to be reasonable in light of the service performed by Messrs. Schaffer


                                                7
Case 8:18-cv-01981-DOC-KES Document 71 Filed 08/07/20 Page 9 of 9 Page ID #:620



 1   and Fabricant for the Settlement Classes. This amount shall be paid from the
 2
     Settlement Fund in accordance with the terms of the Settlement Agreement. Any
 3

 4   incentive award will be reported as “other income” in Box 3 of the Form 1099-MISC.

 5         22.    Neither this Final Approval Order and Judgment as to the Defendant, nor
 6
     the Settlement Agreement shall be construed or used as an admission or concession by
 7

 8   or against the Defendant or any of the Released Parties of any fault, omission,
 9   liability, or wrongdoing, or the validity of any of the Released Claims in any action or
10
     proceedings whatsoever. This Final Approval Order and Judgment is not a finding of
11

12   the validity or invalidity of any claims in this Action or a determination of any
13   wrongdoing by the Defendant or any of the Released Parties. The final approval of the
14
     Settlement Agreement does not constitute any opinion, position, or determination of
15

16   this Court, one way or the other, as to the merits of the claims and defenses of
17   Plaintiffs, the members of the Settlement Classes, or the Defendant.
18

19

20
           The Clerk is hereby directed to enter this Final Approval Order and Judgment.
21

22   DATED: August 7           , 2020
23                                                  Hon. David O. Carter
                                                    United States District Court
24

25

26

27
          CC: FISCAL
28


                                                8
